300 S.E.2d 455 (1983)
Jimmy ADAMS, Plaintiff-Employee,
v.
BURLINGTON INDUSTRIES, INC., Defendant-Employer, and
American Motorists Insurance Company, Defendant-Insurance Carrier
No. 8210IC389.
Court of Appeals of North Carolina.
March 15, 1983.
*456 Finger, Park & Parker by M. Neil Finger, Jonesville, for plaintiff-appellee.
Tuggle, Duggins, Meschan, Thornton & Elrod by Joseph F. Brotherton, Greensboro, for defendants-appellants.
BRASWELL, Judge.
Under the North Carolina Workers' Compensation Act, an injury arising out of and in the course of employment is compensable only if caused by an "accident." G.S. 97-2(6); Porter v. Shelby Knit, Inc., 46 N.C.App. 22, 264 S.E.2d 360 (1980). The primary question raised by defendants in this appeal is whether plaintiff's back injury resulted from an "accident."
"Our Supreme Court has defined the term `accident' as used in the Workers' Compensation Act as `an unlooked for and untoward event which is not expected or designed by the person who suffers the injury.' Hensley v. Cooperative, [246 N.C. 274, 278, 98 S.E.2d 289, 292 (1957) ]; accord, Rhinehart v. Market, [271 N.C. 586, 157 S.E.2d 1 (1967) ]. The elements of an `accident' are the interruption of the routine of work and the introduction thereby of unusual conditions likely to result in unexpected consequences. [Citations omitted]"
Porter v. Shelby Knit, Inc., supra, at 26, 264 S.E.2d at 363.
Defendants argue that plaintiff was not injured as the result of an accident in that he was working at his regular job at the time the injury occurred. Plaintiff's supervisor testified that plaintiff was expected to fill in when other employees were absent and had worked at the hot box on previous occasions. Defendants contend that plaintiff's regular job and the hot box job involved the same amount of exertion, but in reverse order.
The findings of fact relating to the accident issue are finding number 1 which states in part that in his regular job, "plaintiff was not required to turn or twist his body in any direction" and finding number 4 which reads as follows:
"4. That the plaintiff was required to turn and twist his body in order to lift chairs on the occasion complained of was different from his normal routine of lifting chairs with his upper torso in a straight posture and was sufficiently different from the way plaintiff normally *457 lifted to constitute an interruption of the plaintiff's normal work routine and the introduction of new circumstances not a part of his normal routine. Thus, plaintiff sustained an injury by accident arising out of and during the course of his employment with the defendant employer."
The findings are supported by testimony of plaintiff and his co-worker Bill Edwards that plaintiff's regular job was that of a packer-stenciler, which involved taking chairs from the conveyor belt, turning them upside down, putting them in cartons and then stapling the cartons closed. His duties on the hot box job were to pick up chairs, to place them on the hydraulic box, to reach and twist around, and to pick chairs up and place them on the tray on the conveyor belt. On 23 October 1979 plaintiff was performing the hot box job, twisted around to pick up a chair and felt a sharp pain in his hip. Plaintiff demonstrated the various positions in which he performed his regular and the hot box jobs. He stated that in comparing the two jobs, there was not as much twisting around in his regular job. On the hot box, plaintiff had to pick up all the chairs on the conveyor belt, while in his regular job he picked up every third, fourth or fifth chair.
We find that plaintiff's testimony constituted competent evidence from which the Deputy Commissioner (and the full Commission by adoption) could have found that there was "an interruption of the plaintiff's normal work routine and the introduction of new circumstances not a part of his normal routine." The findings of fact are conclusive on appeal if there was any competent evidence to support them. Jackson v. Highway Commission, 272 N.C. 697, 700, 158 S.E.2d 865, 867 (1968); Locklear v. Robeson County, 55 N.C.App. 96, 284 S.E.2d 540 (1981). The findings are thus binding on this Court, even though the evidence presented could possibly have supported findings to the contrary. Searcy v. Branson, 253 N.C. 64, 116 S.E.2d 175 (1960).
The facts found by the Deputy Commissioner and adopted by the full Commission support the conclusion that plaintiff's injury resulted from an "accident." Although increased volume of work is not sufficient in itself to constitute an interruption of the normal work routine or the introduction of new circumstances not part of the usual work routine, Dyer v. Livestock, Inc., 50 N.C.App. 291, 273 S.E.2d 321 (1981); Reams v. Burlington Industries, 42 N.C.App. 54, 255 S.E.2d 586 (1979), the combined extra exertion and twisting movements required by the hot box job do support the conclusion that plaintiff's injury resulted from an unexpected and unforeseen event not anticipated or designed by the employee. Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E.2d 109 (1962). The work routine of plaintiff's lifting chairs with his upper torso in a straight posture was interrupted by the introduction of the turning and twisting movements required by the hot box job. We hold that the Commission properly concluded as a matter of law that plaintiff sustained an injury by "accident." Gladson v. Piedmont Stores, 57 N.C.App. 579, 292 S.E.2d 18 (1982); Locklear v. Robeson County, supra; Porter v. Shelby Knit, Inc., supra.
We have carefully examined defendants' other contentions, and we find no basis for reversal. The Opinion and Award of the Industrial Commission is
Affirmed.
HEDRICK and WHICHARD, JJ., concur.